IN THE COMMONWEALTH COURT OF PENNSYLVANIA


David J. Olean,                            :
                             Petitioner    :
                                           :
                v.                         :      No. 604 M.D. 2020
                                           :
Commonwealth of Pennsylvania,              :
                     Respondent            :


PER CURIAM                                ORDER


                NOW, January 11, 2022, upon consideration of Petitioner’s

application for reconsideration, and Respondent’s answer in response thereto,

the application is denied.